
	
		II
		111th CONGRESS
		1st Session
		S. 504
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To redesignate the Department of the Navy as the
		  Department of the Navy and Marine Corps.
	
	
		1.Redesignation of the
			 Department of the Navy as the Department of the Navy and Marine Corps
			(a)Redesignation of
			 military departmentThe military department designated as the
			 Department of the Navy is redesignated as the Department of the Navy and Marine
			 Corps.
			(b)Redesignation of
			 Secretary and other statutory offices
				(1)SecretaryThe position of the Secretary of the Navy
			 is redesignated as the Secretary of the Navy and Marine Corps.
				(2)Other statutory
			 officesThe positions of the
			 Under Secretary of the Navy, the four Assistant Secretaries of the Navy, and
			 the General Counsel of the Department of the Navy are redesignated as the Under
			 Secretary of the Navy and Marine Corps, the Assistant Secretaries of the Navy
			 and Marine Corps, and the General Counsel of the Department of the Navy and
			 Marine Corps, respectively.
				2.Conforming
			 amendments to title 10, United States Code
			(a)Definition of
			 military departmentParagraph (8) of section
			 101(a) of title 10, United States Code, is amended to read as follows:
				
					(8)The term military department
				means the Department of the Army, the Department of the Navy and Marine Corps,
				and the Department of the Air
				Force.
					.
			(b)Organization of
			 departmentThe text of section 5011 of such title is amended to
			 read as follows: The Department of the Navy and Marine Corps is
			 separately organized under the Secretary of the Navy and Marine
			 Corps..
			(c)Position of
			 SecretarySection 5013(a)(1) of such title is amended by striking
			 There is a Secretary of the Navy and inserting There is a
			 Secretary of the Navy and Marine Corps.
			(d)Chapter
			 headings
				(1)The heading of
			 chapter 503 of such title is amended to read as follows:
					
						503Department of the
				Navy and Marine
				Corps
						.
				(2)The heading of
			 chapter 507 of such title is amended to read as follows:
					
						507Composition of
				the Department of the Navy and Marine
				Corps
						.
				(e)Other
			 amendments
				(1)Title 10, United
			 States Code, is amended by striking Department of the Navy and
			 Secretary of the Navy each place they appear other than as
			 specified in subsections (a), (b), (c), and (d) (including in section headings,
			 subsection captions, tables of chapters, and tables of sections) and inserting
			 Department of the Navy and Marine Corps and Secretary of
			 the Navy and Marine Corps, respectively, in each case with the matter
			 inserted to be in the same typeface and typestyle as the matter
			 stricken.
				(2)(A)Sections 5013(f), 5014(b)(2), 5016(a),
			 5017(2), 5032(a), and 5042(a) of such title are amended by striking
			 Assistant Secretaries of the Navy and inserting Assistant
			 Secretaries of the Navy and Marine Corps.
					(B)The heading of section 5016 of such title,
			 and the item relating to such section in the table of sections at the beginning
			 of chapter 503 of such title, are each amended by inserting and Marine
			 Corps after of the Navy, with the matter inserted in
			 each case to be in the same typeface and typestyle as the matter
			 amended.
					3.Other provisions
			 of law and other references
			(a)Title 37, united
			 states codeTitle 37, United
			 States Code, is amended by striking Department of the Navy and
			 Secretary of the Navy each place they appear and inserting
			 Department of the Navy and Marine Corps and Secretary of
			 the Navy and Marine Corps, respectively.
			(b)Other
			 referencesAny reference in
			 any law other than in title 10 or title 37, United States Code, or in any
			 regulation, document, record, or other paper of the United States, to the
			 Department of the Navy shall be considered to be a reference to the Department
			 of the Navy and Marine Corps. Any such reference to an office specified in
			 section 2(b) shall be considered to be a reference to that officer as
			 redesignated by that section.
			4.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the first day of the first
			 month beginning more than 60 days after the date of the enactment of this
			 Act.
		
